Citation Nr: 1521224	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability in excess of 10 percent for anxiety disorder.  

2.  Entitlement to an initial disability rating in excess of 10 percent for hammertoes of the 2nd through 4th toes of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1953 to March 1961.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction is now with the St. Petersburg, Florida RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of increased disability rating for hammer toes, 2nd through 4th toes, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence demonstrates that the Veteran's anxiety disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, based on symptoms on par with the level of severity being shown.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 30 percent, but no higher, for anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issue decided in the instant document, VA provided adequate notice in a July 2006 letter.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran a relevant examination and opinion in May 2010.  The resulting report described the Veteran's mental health, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

II. Increased Rating

Anxiety Disorder

The Veteran's anxiety disorder is currently rated as 10 percent disabling.  An anxiety disorder is rated under 38 C.F.R. § 4.130.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9413 (2014).

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, DC 9413 (2014).

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9413.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9413.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2012) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the American Psychiatric Association 's Fifth Edition of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-5); however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board.  79 Fed. Reg. 45094 (Aug. 4, 2014).

Of record are numerous VA treatment notes, examinations, and other medical records that address the Veteran's mental health.  The Board will discuss these chronologically.  

VA afforded the Veteran an examination for his claim for service connection for anxiety in October 2006.  The Veteran presented to the interview casually dressed, well groomed, and with good hygiene.  The Veteran was polite and cooperative throughout the evaluation process.  During the interview, he spoke in a clear voice at an average rate of speed without impediment.  Speech was logical and focused.  Regarding his typical mood, the Veteran stated that he was depressed because of his health.  He also discussed his temper, indicating that it had been "short lately."  The Veteran denied visual or auditory hallucinations, paranoia, brooding, or compulsions.  He did complain of waking at night "sweating profusely."  The Veteran also indicated that his concentration was very poor, pointing to examples of short term memory problems.  He denied suicidal or homicidal ideations.  

After interviewing the Veteran and reviewing the claims file, the examiner concluded that the Veteran appeared to best meet the criteria for the diagnosis of anxiety disorder, not otherwise specified (NOS).  He provided a GAF score of 75, which is indicative of slight impairment of functioning.  

VA treatment notes from May 2008 document the Veteran presenting at the VA mental health clinic.  The attending clinical social worker, upon interviewing the Veteran, noted a mildly tense mood, blunted affect, residual frustration, and anger.  No suicidal or homicidal ideations were noted.  The Veteran then received relaxation techniques and sleep hygiene education.  A June 2008 outpatient note from the same clinic documents the same symptoms.  

The Veteran met with a VA physician regarding his anxiety in August 2008 during a mental health outpatient visit.  The physician noted that his affect was blunt, and his mood was mildly anxious.  After examining the Veteran, the physician provided a GAF value of 60.

In a September 2008 visit to the VA mental health clinic, the Veteran presented with constricted and worrisome affect.  His mood was depressed and anxious.  The Veteran's chief complaints were continued tension, frustration, stress, and depressive feelings.  In a later visit to VA's during that same month, the Veteran presented with continued stress related to his wife's cancer.  He was well-groomed, and his attitude was cooperative.  His motor activity was calm, affect was appropriate, and thought process was intact.  Judgment and insight were also intact.  

The Veteran visited with a VA physician again at the mental health clinic in October 2008.  During the interview, he was verbal, cooperative, articulate, coherent, and relevant.  Affect was blunt, but congruent.  Mood was mildly anxious.  No overt thought disorder was noted by the physician.  Confirming the diagnosis of anxiety disorder, NOS, the physician assigned a GAF value of 60.  Later that month, the Veteran presented before a social worker at VA's mental health clinic, reporting less anxiety due to relationship changes within his family.  The clinical worker noted that affect was "a bit brighter" than before, though the Veteran did report some degree of helpless and hopeless feelings.  The Veteran was well-groomed, cooperative, and his motor activity was calm.  Affect was constricted, and mood was anxious.  No other symptoms were present.  These same symptoms were reported in a December 2008 visit before a VA physician, and he provided a diagnosis of anxiety disorder, NOS, as well as assigned a GAF score of 60.  

In January 2009, the Veteran underwent a psychiatric evaluation at a different VA medical center on account of his vacation in Florida.  A mental status examination by the attending physician revealed that the Veteran was alert and oriented to person, place, and time.  The Veteran presented with normal appearance and behavior.  Motor activity, speech, and flow of thought were all normal.  Memory, concentration, judgment, and insight were intact and normal.  The Veteran's mood was depressed, angry, and anxious, but his affect was normal.  The physician provided diagnoses of dysthymia and generalized anxiety disorder.  He also provided a GAF score of 56.  VA treatment notes from January through March 2009 document the same symptoms.  However, in these notes, the Veteran's mood would vary from depressed to angry. 

VA treatment resumed in New York in April 2009 when the Veteran presented at the mental health clinic with continued depressed feelings, unresolved anger, tension, and anxiety.  His affect was blunt, and his mood was anxious.  All other symptoms were normal.  This report remains the same in a May 2009 visit, though the Veteran's affect was "worrisome" in the May 2009 record.  Similarly, the Veteran exhibited the same symptoms in a June 2009 visit, though the clinical social worker described the Veteran's affect as "constricted."  July 2009 VA reports are the same.  

Subsequently Veteran moved to Florida, and his first visit to a VA mental health clinic was in October 2009.  The Veteran presented with continued complaints of anxiety, depression, and bereavement issues.  A mental health examination showed that the Veteran was pleasant, cooperative, and motivated.  He was dressed neatly and casually.  Mood was depressed with congruent affect.  All other symptoms were normal.  The Veteran's symptoms were the same in a December 2009 visit.  

In January 2010, the Veteran underwent another evaluation at the VA medical center.  A mental status examination showed a sad, resentful mood.  Affect was congruent.  No other symptoms were abnormal.  The VA physician also administered a depression screening.  The results were suggestive of moderate depression.  

Subsequent VA treatment notes from February 2010 through March 2010 show the Veteran presenting for visits dressed neatly and casually.  He was pleasant, cooperative, and motivated.  He was alert and oriented to person, place, and time.  His mood was euthymic, and his affect was congruent.  All other symptoms were normal.  The Veteran's GAF value throughout this time period was 59.   

VA afforded the Veteran an examination for mental disorders in May 2010.  The Veteran reported continuous anxiety and stress over the unknown.  Situational factors that contributed to anxiety were the care of his son, a recent cancer diagnosis, his wife's death, and moving to a new house.  After taking in subjective symptoms, the examiner took a mental examination.  The Veteran's general appearance was clean, casually dressed.  Psychomotor activity was lethargic, but speech was clear, coherent.  The Veteran was cooperative, but his affect was constricted, and his mood was anxious.  Orientation to person, time, and place was intact.  The Veteran's thought process was "negativistic", resentful towards the military and other establishments.  There were no delusions, and the Veteran understood the outcome of behavior.  The Veteran reported no hallucinations or panic attacks.  His remote and recent memory was normal.  

The examiner also cited to results of the Beck Anxiety Index and the Beck Depression Inventory-II psychological tests, which had yielded severe results.  The examiner noted that these results were probably valid.  Accordingly, the examiner provided Axis I diagnoses of generalized anxiety disorder, dysthymic disorder, and alcohol dependence.  He also assigned a GAF score of 66, noting that the Veteran's prognosis was guarded.  

Concluding, the examiner found occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  

Next, there is a June 2010 psychology note from the VA medical center.  The Veteran reported continued symptoms of anxiety, depression, and bereavement issues.  A mental status assessment revealed no abnormal symptoms.  Nevertheless, the attending physician provided a GAF score of 60.  

In January 2011 psychiatry outpatient note, the Veteran reported chronic anger and dysthymia.  A mental status examination showed normal symptoms.  The attending clinical worker provided the diagnoses of general anxiety disorder and dysthymia.  In a February 2011 note, the attending physician commented that the Veteran continued to dwell on negative events, to view self in adversarial situations, and distance himself from others through his complaints and expressions of anger.  His GAF score during the February 2011 visit was 58.  A mental status examination revealed mostly normal symptoms.  However, the Veteran's mood was irritable with congruent affect.  These symptoms remained the same during the rest of his visits during 2011.

Next, treatment notes from January 2012 show the Veteran receiving diagnoses of dysthymic disorder and anxiety disorder, NOS.  A behavioral and mental status examination revealed a mildly dysthymic mood with congruent affect.  All other symptoms were normal.  Subsequent psychotherapy notes up to January 2014 show the same symptoms.  The only distinguishing factor throughout these visits is the Veteran's mood during a visit, which would vary between euthymic, angry, anxious, dysthymic, or irritable.  

Over the course of the appeal period, the clinically observed symptoms associated with anxiety disorder were depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran has also credibly reported mild memory loss.  Thus, based on a thorough review of the evidence of record, the Board finds that a rating of 30 percent for anxiety disorder is warranted. The Veteran's anxiety disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and self-reported mild memory loss.  38 C.F.R. § 4.130, DC 9413.  

The Board is aware that some symptoms listed under in the criteria for a 30 percent disability rating were not present during the course of the claim and appeal.  Specifically, the Veteran did not report panic attacks.  However, the listed symptoms are not required to all be present, and the severity of the impairment should be evaluated based on the severity, frequency and duration of the documented symptoms and the level of disability that they equate to in the schedule. In the present case, although the Veteran's demonstrated symptoms are of a similar severity, frequency, and duration, as the symptoms enumerated under DC 9413 for a 30 percent disability rating.  

Additionally, the Veteran's GAF scores have generally ranged from 56 to 66 over the course of the appeal period, but have predominantly been in the 59-60 range.  This range reflects mild to moderate symptoms that are associated with the Veteran's anxiety disorder.  These symptoms, including the Veteran's depressed mood, anxiety, suspiciousness, chronic sleep impairment, and memory loss, are of sufficient frequency, severity, and duration as to satisfy the criteria for a 30 percent rating, but not higher, under DC 9413.  

A higher rating of 50, 70, or 100 percent is not warranted as the Veteran's symptoms do not indicate either the enumerated symptoms for these levels of disability or symptoms of such frequency, severity and duration that they equate to occupational and social impairment with reduced reliability or deficiencies in most areas such as work, school, family relations, judgment, mood, or thinking, or total occupational and social impairment. 38 C.F.R. § 4.130, DC 9413.  Specifically, the Veteran has no panic attacks, flattened affect, difficulty establishing and maintaining effective work and social relationships, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, delusions, inappropriate behavior, impaired impulse control, suicidal or homicidal ideations, or poor hygiene. The evidence also does not indicate that his symptoms equate to flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. More significantly, the Veteran's documented symptoms do not demonstrate such severity, frequency or duration as to equate with the symptoms noted in the 50 percent or above rating criteria. 

Accordingly, the Board finds an initial disability rating of 30 percent, but not higher, for anxiety disorder is warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating of 30 percent, but not higher, for anxiety disorder is granted.  


REMAND

VA has a duty to assist a claimant in the development of a claim.  Unfortunately, a remand is necessary to obtain relevant records and provide an examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159. (2014). 

The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In March 2011, the Veteran submitted a statement in which he indicated he had drop foot of his left foot.  Particularly, the Veteran argued that this new development merited a higher disability rating.  Additionally, Dr. N.M.P., a private foot and ankle surgeon, submitted an April 2011 letter that reported that the Veteran had a "drop foot type of condition" as well as pain and numbness of his left lower extremity.   

Given the evidence of possible increased symptomatology since the Veteran's previous VA examination in May 2010, the Board finds that a new VA examination is warranted to ascertain the current severity of the Veteran's left foot disability. 

Further, the evidence of record indicates that the Veteran has hammer toes, claw foot, and hallux valgus of his left foot.  The Veteran has been rated under DC 5282, which pertains to hammer toe.  However, other DCs are implicated by the record.  Specifically, the Veteran may be entitled to a separate rating under DC 5280 for hallux valgus.  The Veteran also may be entitled to a higher rating under DC 5278 for acquired claw foot.  Unfortunately, the examinations and treatment notes of record, while mentioning symptoms specific to each of these diagnostic codes, do not adequately describe the state of the Veteran's disability of his left foot.  Accordingly, a new examination is necessary in order to provide a complete disability picture.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a letter to the Veteran asking him to identify all treatment by VA and private providers for his left foot.  A VA Form 21-4142 Authorization and Consent to Release Information to VA should be included so that VA can obtain relevant evidence from private providers.  Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  Also ask him to submit any evidence of this treatment that he may have to VA.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left foot disability. All indicated tests and studies shall be conducted.

The claims folder, including any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

All symptoms relative to the Veteran's left foot disability shall be set forth in detail. The examiner shall specifically report the nature and severity of any claw foot (pes cavus), metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones (i.e., moderate, moderately severe, or severe), or any other foot conditions.

The examiner shall also equate the level of impairment caused by all foot symptoms to "moderate," "moderately severe," or "severe" disability of the foot.

3.  Then, readjudicate the issue on appeal.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matters to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


